Detailed Action

►	Claim(s) 1-11 as presented in the paper(s) filed 08 AUG 2019 is/are pending.

► 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

LISTING OF REFERENCES IN THE SPECIFICATION

►	The listing of references in the specification (i.e. in the section entitled “Backgroud” ) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Sequence Rules

►	This application complies with the sequence rules and the sequence(s) have been entered by the Scientific and Technical Information Center.


35 USC § 112(a) 
►	The following is a quotation of  35 U.S.C. 112(a):

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 Claim Rejections under 35 USC § 112(a) 
► 	Claims 1-11 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. 
In making a written description rejection examiners have been advised  to follow a particular set of   guidelines during their analysis which guidelines include at least four or five stages depending on what/how the invention is claimed. The guidelines can be found at https://www.uspto.gov/sites/default/files/web/menu/written.pdf 1To begin, the examiner is to determine what each Claim as a whole covers. Here the examiner is to determine and consider the full scope of the Claim. 2Next the examiner is to fully review the application to understand how the applicant provides support for the claimed invention including each element and/or step. This review should include a comparison of the claim scope and the scope of the description.  3Then, the examiner is to determine whether one skilled  in the art  would recognize that the applicant was in possession of the Claimed invention as a whole (emphasis added at the time of filing. It has been recommended that Stage 3 should include the following considerations: aactual reduction to practice ; bthe disclosure present in the drawings and/or chemical formulas; care sufficient relevant identifying characteristics present (e.g. complete structure,  partial structure, physical and/or chemical properties, functional characteristics) ; dmethod of making the claimed invention , ethe level of skill in the art , f the predictability in the art.  4For each claim drawn to a single embodiment or species, consider the above factors in regard to that embodiment or species to determine whether one of ordinary skill in the art would recognize that the applicant was in possession of the species or embodiment at the time of filing.5 Finally , the examiner, if considering a Claim drawn to a several  embodiments or a genus,  should determine whether one of ordinary skill in the art would recognize that applicant was in possession of a representative number of species which would lead one to conclude  that the applicant was in possession of the claimed invention as a whole. The number of species required to represent a genus will vary, depending on the level of skill and knowledge in the art and the variability among the claimed genus. For instance, fewer species will be required where the skill and knowledge in the art is high, and more species will be required where the claimed genus is highly variable.

●	Claims 1-11  encompasses a nucleic acid sensor; system and method  for analyzing any target molecule from any organism and/or virus, living or extinct or that will ever exist. 
●	The applicant clearly envisioned a hairpin-based sensor comprising all of the limitations recited in the claims. The level of skill in the art is considered to be the PhD degree with 3-5 years postdoctoral experience. The rules governing and experimental conditions needed to effect  the hybridization of nucleic acid molecules encompassed by the claims were well known and routine for the PHOSITA.  Preparing oligonucleotide probes for known specific target nucleic acids was routine.  All of the nucleic acids disclosed in SEQ Listing were artificial sequences and no sequences of any known organism are disclosed. When these factors are considered as a whole, the examiner asserts that the applicant has not provided a sufficient written disclosure to support the full scope of the invention as claimed.   

●	 Attention is directed to the following publications which teach of the enormity of the genera of virus, plants, insects, bacteria, mammals, and species encompassed by the subfamily Murinae as the detection of any and all genes from all members of the various genera are encompassed by the instant claims.  

“Viruses” (Wikipedia.com, accessed 24 November 2012), teaches:
An enormous variety of genomic structures can be seen among viral species; as a group, they contain more structural genomic diversity than plants, animals, archaea, or bacteria. There are millions of different types of viruses, although only about 5,000 of them have been described in detail.  (Emphasis added)



Currently, estimates of the total number of species of bacteria range from about 10 million to a billion, but these estimates are tentative, and may be off by many orders of magnitude. By comparison, there are probably between 10 and 30 million species of animals, the vast majority of them insects. The number of scientifically recognized species of animals is about 1,250,000. There are almost 300,000 recognized species of plants.

“Plant,” (Wikipedia.com; accessed 08 March 2013) teaches:
Precise numbers are difficult to determine, but as of 2010, there are thought to be 300–315 thousand species of plants, of which the great majority, some 260–290 thousand, are seed plants.

“Mammal,” (Wikipedia.com; accessed 22 September 2011) teaches:
According to Mammal Species of the World, which is updated through periodic editions, 5676 species were known in 2005, distributed in 1,229 genera, 153 families and 29 orders.[1] In 2008 the IUCN completed a 5-year, 17,000 scientist Global Mammal Assessment for its IUCN Red List, which counted 5488 accepted species at the end of that period.[2]

“Murinae,” (Wikipedia.com, accessed 18 March 2013) teaches:
The Old World rats and mice, part of the subfamily Murinae in the family Muridae, comprise at least 519 species. This subfamily is larger than all mammal families except the Cricetidae and Muridae, and is larger than all mammal orders except the bats and the remainder of the rodents.
	As can be seen, there is an enormous number of species encompassed by the instant invention, whose DNA and transcriptomes will have to be cataloged (i.e. analyzed and reduced to probes able to function effectively in the claimed hybridization system. This  cataloging 
●	As regards, Claim interpretation note the MPEP @ 904.01.
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997).  See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.
 Also note that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).
●	As set forth in In re Alonso 88 USPQ2d 1849 (Fed. Cir. 2008), at 1851:
The written description requirement of 35 U.S.C. § 112, ¶ 1, is straightforward: “The specification shall contain a written description of the invention ….” To satisfy this requirement, the specification must describe the invention in sufficient detail so “that one skilled in the art can clearly conclude that the inventor invented the claimed invention as of the filing date sought.” Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572 [41 USPQ2d 1961] (Fed. Cir. 1997); see also LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1345 [76 USPQ2d 1724] (Fed. Cir. 2005); Eiselstein v. Frank, 52 F.3d 1035, 1039 [34 USPQ2d 1467] (Fed. Cir. 1995).

.●	While an applicant is not required to teach each and every possible embodiment encompassed by the claims, the specification still must provide a full, clear, and concise description of the genus encompassed by the claims so that one would be readily able to determine if a species fell within the claims’ scope, and to also reasonably suggest that applicant had possession of the invention at the time of filing.  In support of this position, attention is directed to the decision in In re Shokal, 113 USPQ 283 (CCPA 1957) .
“It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim. In re Soll, 25 C.C.P.A. (Patents) 1309, 97 F.2d 623, 38 USPQ 189; In re Wahlforss et al., 28 C.C.P.A. (Patents) 867, 117 F.2d 270, 48 USPQ 397. The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases. Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, or perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.”
***
We are of the opinion, see In re Shokal et al., 234, that a genus containing such a large number of species cannot properly be identified by the mere recitation or reduction to practice of four or five of them. As was pointed out by the examiner, four species might be held to support a genus, if such genus is disclosed in clear language; but where those species must be relied on not only to illustrate the genus but to define what it is, the situation is otherwise.

►	In Summary, for the above reasons and in the absence of convincing evidence to the contrary, the examiner finds that the disclosure does not satisfy the written description test using the USPTO suggested analysis procedure.  The examiner finds that the applicant has not provided an adequate written description to support the whole of the invention as claimed.

Prior Art
11.	Claims 1-11 are free of the prior art of record.  Claims 1-11 are free of the prior art of record because none of the references of record alone teach the invention(s) recited in Claims 1-11. Neither does the prior art of record, in any combination, reasonably suggest the invention(s) recited in Claims 1-11. In particular the closest prior art discovered during the search of prior art is considered to be Yao et al.[ Analytical Biochemistry 331: 216-223 (2004) – hereinafter “Yao”]. Yao teach a hairpin-based sensor for detecting a target nucleic acid (i.e. cDNA molecule), see especially Fig 2 and Table 1. However, the molecular beacon probe system of Yao do not require the second , third and fourth oligos as required by the system of the instant claims. Also, there is no teaching in the prior art or within the general knowledge of the PHOSTA  that would have motivated a skilled artisan to modify Yao in way required to meet the claimed invention. The best prior art discovered during the search and examination of the instant application are shown on the attached PTO form-892.
CONCLUSION

C.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov
 

EXAMINER SEARCH NOTES

06 OCT 2020 -  ECW

Databases searched: USPATFULL, USPG-PUBS, JAPIO and EUROPATFULL via EAST 
& CAplus, Medline and BIOSIS via STNext;  and Google Scholar (note the search terms used below)

Reviewed the parent(s), if any, and any search(es) performed therein : see the BIB data sheet 

Reviewed, the search(es), if any,  performed by prior examiners including any international examiners.


  
Planned Search 

Search terms:

All Inventor(s) e.g. Kaur A?/au or Dhakal S?/au

Hairpin?

Hybridization 

nucleic or DNA or RNA or miRNA

flank?

FRET